DETAILED ACTION
1.	This is a first action on the merits of application 17127320.
2.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1, 4, 8-9, 14-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtin US 7380512,  and further in view of Iwata US 20190176924.
3.1	As per claim 1, the Curting reference, as described with respect to claim 19 above, discloses all of the features claimed except for a  side opening storage compartment in the body with an opening outward in the width direction.  The Iwata reference (figure 2, paragraphs 0036 and 0042) discloses a storage compartment 4 which is open in the width direction and covered by a side cover 68.  It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have modified Curtin to include the use of a side facing storage compartment, as taught by Iwata, in order to provide for additional convenient storage options and maximize the utilization of the hull space of Curtin.  Note:  While illustrated vehicle example in Iwata is that of a motorcycle, paragraph 0118 of the reference explicitly suggests such storage options for personal watercraft.
4.	As per claim 4,  Curtain discloses the aforementioned limitations of claim 1, he does not disclose a lid configured to cover the opening of the side-opening storage, wherein one of the lid and the deck is provided with a lock, the other of the lid and the deck is provided with a retainer configured to retain the lock, and the lock and the retainer are engageable to hold the lid closed on the deck. Iwata discloses the features of the retainer and lock [0049, 0073]. Thus it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to have combined the disclosures to attain locking means for the storage compartment to prevent the items from falling out.
5.	As per claims 8-9, Curtain discloses the aforementioned limitations of claim 1, he does not disclose the at least one opening includes two openings located respectively at opposite outer sides of the watercraft body in the width direction of the watercraft body and wherein the side-opening storage is configured to allow the two openings to communicate with each other. Iwata discloses these limitations in fig. 2 wherein the vehicle has lids 68 on either side. Thus it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to have combined the disclosures to have the above said configuration to increase storage space on the watercraft.
6.	As per claim 14, Curtain discloses the deck further includes an upper- opening storage recessed inward to accommodate items, the upper-opening storage having an opening facing upward. See figs 2 and 6
7.	As per claim 15, Curtain discloses the aforementioned limitations of claim 1, he does not disclose a part of the opening of the side- opening storage is located in a region posterior to the upper-opening storage. Iwata discloses side- opening storage is located in a posterior region in fig. 2. Thus it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to have combined the disclosures to have the above said configuration to make the compartment easily accessible to the user’s hands.
8.	As per claim 18, Curtain discloses the aforementioned limitations of claim 1, he does not disclose a part of the opening of the side- opening storage  is located in a region posterior to the steering shaft. Iwata discloses side- opening storage is located in a posterior region in fig. 2. Thus it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to have combined the disclosures to have the above said configuration to make the compartment easily accessible to the user’s hands.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 19 is/are rejected under 35 U.S.C. 102a as being anticipated by Curtin US 7380512.
10.	As per claim 19, Curtin discloses a watercraft body 10 including a hull 12 and a deck 16 covering an upper portion of the hull; a handle [fig. 4-5] for steering maneuver; and a steering shaft 13 extending from the handle to the watercraft body, the steering shaft 13 being pivotable relative to the watercraft body in response to the steering maneuver performed using the handle, wherein the deck includes a storage 26 including a front portion 20 anterior to the steering shaft and opposite outer side portions 27 outward of the steering shaft in a width direction of the watercraft body, and the steering shaft is interposed between the opposite outer side portions of the storage in a plan view of the watercraft body. See figs 1-5.
Allowable Subject Matter
11.  	Claim 20 is allowed.
12.	Claims 2-3, 5-7, 10-13, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617